Appellant's attorneys have filed an exhaustive motion for a rehearing herein, evidencing much research and study, and again presenting the main contentions that have been disposed of in our original opinion.
However, the matter of the motion for a continuance filed by appellant, in which he desired such continuance in order to obtain the testimony of Jose Angel Martinez, has given us much concern. In our opinion appellant's originally employed attorney did not evidence diligence in ascertaining the fact of Martinez being a witness, nor any effort to ascertain his whereabouts. That his later employed attorney hardly had sufficient time to evidence any diligence, or lack thereof, is evident. But it will easily be seen that the fact of diligence can not be based on the time given the last employed attorney. If such could be true, no defendant could ever be forced to trial as long as he could employ himself an additional attorney on the eve of his case being called for trial.
While the matter is not free from doubt, nevertheless we feel that the original opinion herein correctly states the law, and properly decides this cause, and this motion is therefore overruled.
Overruled.